Exhibit 10.73
 
AMENDED AND RESTATED OPERATING AGREEMENT
For
COMBOTEXS, LLC


This Amended and Restated Operating Agreement of COMBOTEXS, LLC, dated April 20,
2010, amends and restates in its entirety the Operating Agreement made effective
October 28, 2009, executed by Innovation Group Enterprises, LLC, its sole
member, and further amended by an amendment dated March 31, 2010, executed by
WorldWide Medical Solutions, LLC, which acquired 100% of the ownership interest
in and to COMBOTEXS, LLC from the original Member thereof.
W I T N E S S E T H:


WHEREAS, NATURALNANO, Inc. (“NN”) has acquired 51% of the ownership interest in
and to COMBOTEXS, LLC (the “Company”), from WorldWide Medical Solutions, LLC
(“WWM”), pursuant to the terms of a purchase agreement dated the date hereof;
and


WHEREAS, following such transaction, NN and WWM are the sole members of the
Company (collectively, the “Members” and each individually a “Member”), and the
Members desire to establish their respective rights and obligations pursuant to
the New York Limited Liability Company Law (the “Act”) by executing and
delivering this Amended and Restated Operating Agreement, which amends and
restates the original Operating Agreement of the Company, as amended, and any
other agreements relating to the management, control and ownership of the
Company in their entirety.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Members signing this Amended and Restated
Operating Agreement agree as follows:


ARTICLE I
Definitions


Definitions.                      The following terms, as used in this Operating
Agreement shall have the meanings set forth below (unless otherwise expressly
provided herein):


1.1           "Act" or “New York Act” shall have the meaning set forth in the
preamble of this Agreement.


1.2           “Affiliate” of a Person or Member shall mean any relative of such
Person or Member, or any Person or Member that controls, is controlled by or is
under common control with such Person or Member (including any officer,
director, partner or trustee (or relative of any thereof)), or any Person in
which a Member owns any interest or any Person that wholly or partially owns any
Member.  For purposes of this definition, (a) “control” shall mean the right or
ability to elect the majority of the directors of a corporation or otherwise
direct the management of a Person or Member, and (b) “relative” shall mean any
other individual to whom the individual in question is related by blood,
marriage or adoption, not more remotely than as a first cousin.


1.3           "Agreement" or “Operating Agreement” shall mean this Amended and
Restated Operating Agreement, as originally executed and as amended from time to
time hereafter in accordance herewith and with the Act.


1.4           "Articles of Organization" shall mean the Articles of Organization
of the Company, as filed with the New York Secretary of State, as they may from
time to time be amended.


1.5           "Bankruptcy" of a Member shall mean (a) the entry of an order for
relief with respect to that Member in a proceeding under the United States
Bankruptcy Code, as amended from time to time, or (b) the Member's initiation,
whether by filing a petition, beginning a proceeding or in answer to a
proceeding commenced by another Person, of any action for liquidation,
dissolution, receivership or other similar relief, or the Member's application
for, or consent to the appointment of, a trustee, receiver or custodian for its
assets.  For purposes of this definition, a Member's consent shall be deemed to
have been given if an order appointing a trustee, receiver or custodian is
entered by a court of competent jurisdiction and is not dismissed within ninety
(90) days after its entry.
 
 
1

--------------------------------------------------------------------------------



 
1.6           "Book Value" shall have the meaning set forth in Section 6.4(c).


1.7           “Capital Account" as of any date, shall mean the Capital
Contribution to the Company by a Member or the amount assigned to a Transferee,
adjusted as of such date pursuant to this Operating Agreement.
 
           1.8           “Capital Call Dilution Value” means the sum of any and
all previous Capital Contributions.


1.9           "Capital Contribution" shall mean any contribution by a Member to
the capital of the Company in cash, property or services rendered or a
promissory note or other obligation to contribute cash or property or to render
services.


1.10           "Capital Transaction" shall mean any transaction not in the
ordinary course of the Company's business, in respect of which the Company
receives cash or other consideration (but not Capital Contributions), including,
without limitation, proceeds from sales or exchanges not in the ordinary course,
financings and refinancings, condemnations or insurance policies.


1.11           "Cash Available for Distribution," as of any date, shall mean the
excess of (a) all revenues received by the Company from its operations and
investments over (b) total current operating expenses and reasonable reserves
for future such expenses, including payments in respect of indebtedness of the
Company, capital improvements and contingencies, as determined from time to time
by the Managers.  Cash Available for Distribution shall not be reduced by
non-cash charges, including, without limitation, depreciation and amortization,
and shall not include proceeds from Capital Transactions.


1.12           "Code" shall mean the Internal Revenue Code of 1986, as amended,
in effect as of the date hereof and as amended from time to time hereafter.


1.13           "Company" shall have the meaning set forth in the preamble to
this Agreement.


1.14           “Company Minimum Gain" shall mean the amount determined under
Treas. Reg. Sections 1.704-2(i)(3) and 1.704-2(d), and shall be computed
separately for each Member a manner consistent with Code Section 704(b) and the
Treasury Regulations thereunder.


1.15           “Company Nonrecourse Deductions" shall mean the deductions of the
Company determined under Treas. Reg. Section 1.704-2(c).


1.16           "Fiscal Year" shall mean the Company's accounting, tax and fiscal
year, which shall be determined by the Managers.


1.17           "Initial Capital Contribution" of a Member shall mean his, her or
its Initial Capital Contribution to the Capital of the Company pursuant to this
Agreement.


1.18           "Interest" also called “Member Interest” or “Membership Interest”
herein, shall mean a Member’s entire interest in the Company and shall also mean
the right to share in the allocation of one or more of the Company’s allocable
items, including, without limitation, Net Profits and Net Losses, and/or in
distributions of the Company’s assets, in each case pursuant to this Agreement
or the Act.


1.19           “Interest Holder” shall mean the holder of an Interest who has
not been admitted as a Member in accordance with the provisions of this
Agreement.
 
           1.20           "Involuntary Withdrawal" of a Member shall mean his,
her or its withdrawal as a Member as a result of the occurrence of a Withdrawal
Event.


1.21           "Majority in Interest" shall mean the Members holding more than
fifty percent (50%) of the aggregate Interests held by all Members.
 
 
2

--------------------------------------------------------------------------------



 
1.22           "Manager" or "Managers" shall mean those charged with the
management of the Company and shall be the Person(s) listed in Exhibit A to this
Agreement as Managers of the Company, or any other Person that succeeds him, her
or it as a Manager pursuant to this Agreement.


1.23            "Member" shall mean each Person who or which executes a
counterpart of this Agreement as a Member and each Person who or which may
hereafter become a party to this Operating Agreement.


1.24           "Negative Capital Account" shall mean a Capital Account with a
balance less than zero and, where the context requires, the negative balance
thereof, in each case as of the end of a Fiscal Year, after giving effect to the
following:


           (a)  a credit for any amount required to be restored under Treas.
Reg. Section 1.704-1(b)(2)(ii)(c), as well as any amounts in addition thereto
pursuant to Treas. Reg. Sections 1.704-2(g)(1) and (i)(5), after taking into
account any changes during such Fiscal Year in Company Minimum Gain and Member
Nonrecourse Debt Minimum Gain; and


                      (b)  a debit of the items described in Treas. Reg.
Sections 1.704-l(b)(2)(ii)(d)(4), (5) and (6).


1.25           "Net Profits" and "Net Losses" shall mean, for each Fiscal Year
(or other period for which they are determined), the income and gain, and the
losses, deductions and credits of the Company, respectively, in the aggregate or
separately stated, as appropriate, determined in accordance with generally
accepted accounting principles consistently applied, but not including any items
that are specially allocated.
 
           1.26           [Intentionally left blank]


1.27           “Officer" shall mean any of the officers of the Company elected
or designated pursuant to Section 4.10.


1.28           [Intentionally left blank]


1.29           "Person" shall mean any individual, partnership, limited
liability company, corporation, joint venture, trust, association or any other
entity, domestic or foreign, and its respective heirs, executors,
administrators, legal representatives, successors and assigns where the context
of this Operating Agreement so permits.


1.30           Real Property” shall mean any real property owned by the Company.


1.31           "Regulatory Allocations" shall have the meaning set forth in
Section 7.9.


1.32           "Transfer" shall mean any sale, assignment, encumbrance, pledge,
hypothecation, transfer, gift, exchange, bequest or other disposition of an
Interest, in any manner, voluntary or involuntary, by operation of law or
otherwise.


1.33           “Transferee” or “Assignee” shall mean the recipient of an
Interest pursuant to a Transfer.


1.34           "Transferor" shall mean any Member which Transfers, or proposes
to Transfer, an Interest.


1.35           "Treasury Regulations" or "Treas. Reg." shall mean regulations
promulgated under the Code in effect as of the date hereof or hereafter amended
or adopted.


3

--------------------------------------------------------------------------------

 
ARTICLE II
Formation


2.1           Formation.   The Company was organized on October 28, 2009 in
accordance with and pursuant to the Act.  This Amended and Restated Operating
Agreement amends and restates in its entirety the operating agreement dated
October 28, 2009 and subsequently amended by an amendment dated March 31, 2010,
and any other agreements relating to the management, control and ownership of
the Company in their entirety.


2.2           Name.            The name of the Company is COMBOTEXS, LLC.  The
Company may do business under that name, and, as permitted by applicable law,
under any other name determined from time to time by the Managers.


2.3           Purpose of the Company.  The purpose of the Company shall be to
engage in the business of developing, purchasing, distributing, selling and
marketing a variety of nano-technology products and to do any and all other
things necessary, customary, related or incidental to the foregoing.  The
Company shall not engage in any other business or activity without the unanimous
consent of the Members.
 
2.4           Principal Office.    The Company’s principal place of business
shall be located at 17 Schoen Place, Pittsford, New York 14534, or at such other
place determined from time to time by the Managers.  The Company may have such
other business offices within or without the State of New York as determined
from time to time by the Managers.


2.5           Registered Agent. The address for service of process for any
process served upon the Secretary of State shall be COMBOTEXS, LLC, 17 Schoen
Place, Pittsford, New York 14534.


2.6           Term.  The term of the Company shall commence on the organization
date set forth in Section 2.1 and shall exist in perpetuity, unless the Company
is dissolved sooner pursuant to this Operating Agreement or the New York Act.
 
ARTICLE III
Members


3.1           Names and Addresses. The names and addresses of the Members are
set forth in Exhibit B to this Agreement.


3.2           Additional Members. A person may only be admitted as a Member
after the date of this Operating Agreement in accordance with the terms of
Sections 9.5 and 9.6. The Members hereby agree and acknowledge that NN has been
duly and lawfully admitted as a Member of the Company, notwithstanding the
provisions of Section 9.5 and 9.6 of the original operating agreement of the
Company, as amended.


3.3           Books and Records. The Company shall keep books and records of
accounts and minutes of all meetings of the Members.  Such books and records
shall be maintained on a cash basis in accordance with this Agreement.


3.4           Information. Each Member may inspect during ordinary business
hours and at the principal place of business of the Company the Articles of
Organization, the Operating Agreement, the minutes of any meeting of the
Members, any tax returns of the Company and all other books and records of the
Company, financial and otherwise.


3.5           Limitation of Liability.  Each Member's liability shall be limited
as set forth in this Operating Agreement, the New York Act and other applicable
law.  A Member shall not be personally liable for any indebtedness, liability or
obligation of the Company, except as specifically agreed to and except that such
Member shall remain personally liable for the payment of his, her or its Capital
Contribution of such Member and as otherwise set forth in this Operating
Agreement, the New York Act and any other applicable law.
 
 
4

--------------------------------------------------------------------------------



 
3.6           Consent.                      (a)           Notwithstanding
anything contained in this Agreement to the contrary, the following actions may
not be taken by the Company, the Managers or a Member without the unanimous vote
or the Consent of  the Members: 
 
                   (i)           The sale of all or substantially all of the
assets of the Company, subject to any prohibition of such sale in any Agreement
to which the Company is a party
   
                   (ii)           Any merger or consolidation of the Company
with or into another entity, including a domestic or foreign limited liability
company.
 
                   (iii)           Consenting to a voluntary petition in
bankruptcy on behalf of the Company.
 
                   (iv)           Amending this Operating Agreement.
 
                   (v)           Exercising the Company’s right to purchase a
Membership Interest under Article IX.
 
                   (vi)           The dissolution of the Company.
 
                   (vii)           The financing, refinancing, mortgaging or the
creation of any lien, encumbrance or security interest against any property
interest of the Company or otherwise incurring an indebtedness or the signing of
any checks on behalf of the Company in excess of $5,000.
 
                   (xi)   Causing the Company to enter into any contract,
agreement or loan or engage in any transaction with any Member, with any
Affiliate of or related party to any Member.

                   (xii)           Guaranteeing the debts or obligations of any
other party


3.7           Priority and Return of Capital.  No Member shall have priority
over any other Member, whether for the return of a Capital Contribution or for
Net Profits, Net Losses or a Distribution; provided, however, that this Section
shall not apply to loan or other indebtedness, as distinguished from a Capital
Contribution, made by a Member to the Company.


3.8           Liability of a Member to the Company.  A Member who or which
rightfully receives the return of any portion of a Capital Contribution is
liable to the Company only to the extent now or hereafter provided by the New
York Act.  A Member who or which receives a Distribution made by the Company in
violation of this Operating Agreement or made when the Company's liabilities
exceed its assets (after giving effect to such Distribution) shall be liable to
the Company for the amount of such Distribution.


3.9           Financial Adjustments.  No Members admitted after the date of this
Agreement shall be entitled to any retroactive allocation of losses, income or
expense deductions incurred by the Company.  The Managers may, at the discretion
of the Managers, at the time a Member is admitted, close the books and records
of the Company (as though the Fiscal Year had ended) or make pro rata
allocations of loss, income and expense deductions to such Member for that
portion of the Fiscal Year in which such Member was admitted in accordance with
the Code.


3.10           Rights of Approval.  The Members shall elect the Managers in
accordance with this Agreement and hereby agree to and confirm the election of
the initial Managers as set forth in Exhibit A hereto.
 
ARTICLE IV
Management
 
 
5

--------------------------------------------------------------------------------



 
4.1           Management.   James Wemett and Richard M. Popovic are hereby
elected as the Managers of the Company.  The Managers shall provide the
management of the Company and shall serve until their respective successors have
been elected.


4.2           Powers of Manager.  Except as set forth in this Agreement, the
Managers shall have power and authority, on behalf of the Company to (a) manage
and carry on the day to day business of the company, (b) open bank accounts and
sign and endorse checks and drafts and deposit checks, draft and other monies in
the name of the Company, (c) purchase insurance on the business and assets of
the Company, (d) retain accountants, attorneys or other agents, and (e) take any
other lawful action that the Managers reasonably and prudently considers
necessary, convenient or advisable in connection with any business of the
Company.  In carrying out these powers and the other powers granted under this
Amended and Restated Operating Agreement or the Act, the Managers shall be
required to act unanimously.  In the event the Managers can not agree, except as
to actions taken by the Managers under Sections 3.2, 3.6, 4.8, 4.10, 6.2, 6.8,
6.9, 9.6,  and as otherwise stated in this Agreement, any single Manager may
exercise such power in the event that a majority in interest of the Members vote
at a meeting of Members duly called or act by written consent under Section 5.4,
subject to the provisions of Section 5.8 hereof. Notwithstanding the foregoing,
the parties agree that Jim Wemett will manage the day to day business of the
Company, subject to the provisions of this Agreement that limit the right of any
Manager to take action without the approval of the other Manager, and further
provided that any substantial change to quality control of checklist boards sold
by the Company must be approved by both Managers.  Either Manager shall have the
authority to sign checks and drafts not to exceed $5,000 in amount.


4.3           Binding Authority.  Unless authorized to do so by this Agreement
or by the unanimous approval of the Managers, no Person shall have any power or
authority to bind the Company.


4.4           Liability for Certain Acts.  Each Manager shall perform his, her
or its duties in good faith and in such a manner and with such care as an
ordinarily prudent person in a similar position would use under similar
circumstances.  A Manager who so performs such duties shall not have any
liability by any reason of being or having been a Manager.  The Manager shall
not be liable to the Company or any Member for any loss or damage sustained by
the Company or any Member, unless the loss or damage shall have been the result
of the gross negligence or willful misconduct of such Manager.  Without limiting
the generality of the preceding sentence, a Manager does not in any way guaranty
the return of any Capital Contribution of a Member or a profit for the Members
from the operations of the Company.


4.5           No Exclusive Duty to Company.   The Managers shall not be required
to manage the Company as his, her or its sole and exclusive function and he, she
or it may have other business interests and may engage in other activities in
addition to those relating to the Company.  Neither the Company nor any Member
shall have any right pursuant to this Agreement to share or participate in such
other business interests or activities or to the income or proceeds derived
therefrom.  The Managers shall incur no liability to the Company or any Member
solely as a result of engaging in any other business interests or activities.


4.6           Indemnification.  The Company shall indemnify and hold harmless
the Managers from and against all claims and demands to the maximum extent
permitted under the New York Act.


4.7           Resignation. A Manager may resign at any time by giving written
notice to the Company.  The Resignation of any Manager shall take effect upon
receipt of such notice or at any later time specified in such notice.  Unless
otherwise specified in such notice, the acceptance of the resignation shall not
be necessary to make it effective.


4.8           Removal.  Any Manager may be removed or replaced with or without
cause by the vote or written consent of at least a Majority in Interest of the
Members, provided that the parties hereto agree that neither Jim Wemett nor
Richard Popovic may be removed as a Manager without their consent.  The number
of Managers may be increased or decreased by the Managers with the unanimous
approval of the Members.


4.9           Compensation.   The Managers shall receive an annual fee in U.S.
Dollars of  $1.00 and shall be reimbursed for actual, reasonable and necessary
expenses.
 
6

--------------------------------------------------------------------------------



 
4.10           Officers.  The Managers may designate one or more individuals as
officers of the Company, who shall have such titles and exercise and perform
such powers and duties as shall be assigned to them from time to time by the
Managers.  Any officer may be removed by the Managers at any time, with or
without cause, with the unanimous approval of the Members.  Each officer shall
hold office until his or her successor is elected and qualified.  Any number of
offices may be held by the same individual.  The salaries and other compensation
of the Officers, if any shall be fixed by the Managers.


4.11           The Company shall pay or cause to be paid (or reimbursed), all
reasonable costs and expenses of the Company incurred by the Company or Managers
in conducting or otherwise related to the business of the Company.


ARTICLE V
Meetings of Members


5.1           Meetings.    Meetings of the Members may be called by the Managers
for any purpose.  The Managers shall call a meeting of the Members upon receipt
of a request in writing signed by at least 25% of the aggregate membership
Interests.  Such request shall state the purpose or purposes of the proposed
meeting and the business to be transacted.  Such meetings shall be held at the
principal office of the Company, or at such other place as may be designated by
the Manager.  Notice of any such meeting shall be delivered to all Members
within ten days after receipt of such requests and not fewer than 15 days nor
more than 60 days before the date of such meeting.  The notice shall state the
date, the place, hour, and purpose or purposes of the meeting.  At each meeting
of the Members, the Members present or represented by proxy shall adopt such
rules for the conduct of such meeting, as they deem appropriate.  The expenses
of any such meeting, including the cost of providing notice thereof, shall be
borne by the Company.  The Company shall not be required to hold an annual
meeting of Members.


5.2           Record Date.  For the purpose of determining the Members entitled
to notice of or to vote at any meeting of Members or any adjournment of such
meeting, of Members entitled to receive payment of any Distribution, or to make
a determination of Members for any other purpose, the date on which notice of
the meeting is mailed or the date on which the resolution declaring Distribution
is adopted, as the case may be, shall be the record date for making such a
determination.  When a determination of Members entitled to vote at any meeting
of Members has been made pursuant to this Section, the determination shall apply
to any adjournment of the meeting.
 
5.3           Proxies.


(a)           A Member may vote in person or by proxy executed in writing by the
Member or by a duly authorized Attorney-in Fact.


(b)           Every proxy must be signed by the Member or his or her Attorney-in
Fact.  No proxy shall be valid after the expiration of eleven months from the
date thereof unless otherwise provided in the proxy.  Every proxy shall be
revocable at the pleasure of the Member executing it, except as other wise
provided in this Section.


(c)           The authority of the holder of a proxy to act shall not be revoked
by the incompetence or bankruptcy of the Member who executed the proxy unless,
before the authority is exercised, written notice of an adjudication of such
incompetence or of such bankruptcy is received by any Manager.


(d)      A proxy which is entitled “irrevocable proxy” and which states that it
is irrevocable, is irrevocable when it is held by (i) ) a Person who has
purchased the Interests in accordance with the terms of this Agreement or (ii) a
Person who has contracted to perform services as an officer of the Corporation,
if a proxy is required by the contract of employment, if the proxy states that
it was given in consideration of such contract of employment, the name of the
employee and the period of employment contracted for, or (v) a nominee of any of
the Persons described in clauses (i) – (ii) of this sentence.
 
 
7

--------------------------------------------------------------------------------



 
(f)           Notwithstanding a provision in a proxy, stating that it is
irrevocable, the proxy becomes revocable after the the period of employment
provided for in the contract of employment has terminated or at the end of the
period, if any, specified therein, whichever period is less, unless the period
of irrevocability is renewed from time to time by the execution of a new
irrevocable proxy as provided in this Section.  This paragraph does not affect
the duration of a proxy under paragraph (b) of this Section.


(g)           A proxy may be revoked, notwithstanding a provision making it
irrevocable, by a purchaser of a Membership Interest without knowledge of the
existence of such proxy.


5.4           Action by Members Without a Meeting


(a)           Whenever the Members of the Company are required or permitted to
take any action by vote, such action may be taken without a meeting, without
prior notice and without a vote, if a consent or consents in writing, setting
forth the action so taken shall be signed by the Members who hold the voting
interests having not less than the minimum number of votes that would be
necessary to authorize or take such action at a meeting at which all of the
Members entitled to vote therein were present and voted and shall be delivered
to the office of the Company, its principal place of business or a Manager,
employee or agent of the Company.  Delivery made to the office of the Company
shall be by hand or by certified or registered mail, return receipt requested.


(b)           Every written consent shall bear the date of signature of each
Member who signs the consent, and no written consent shall be effective to the
action referred to therein unless, within sixty days of the earliest dated
consent delivered in the manner required by this Section to the Company, written
consents signed by a sufficient number of Members to take the action are
delivered to the office of the Company, its principal place of business or a
Manager, employee or agent of the company having custody of the records of the
Company.  Delivery made to such office, principal place of business or Manager,
employee or agent shall be by hand or by certified or registered mail, return
receipt requested.


(c)           Prompt notice of the taking of the action without a meeting by
less than unanimous written consent shall be given to each Member who have not
consented in writing but who would have been entitled to vote thereon had such
action been taken at a meeting.


5.5           Manner of Acting. At any meeting, the vote or written consent of
Members holding not less than a Majority in Interest shall be the act of the
Members, unless the vote of a greater or lesser proportion or number is
otherwise required by the New York Act, the Articles of Organization, or this
Agreement.
 
5.6           Waiver of Notice.  Notice of a meeting need not be given to any
Member who submits a signed waiver of notice, in person or by proxy, whether
before or after the meeting.  The attendance of any Member at a meeting in
person or by proxy, without protesting prior to the conclusion of the meeting
the lack of notice of such meeting, shall constitute a waiver of notice by him
or her.


5.7           Voting Agreements. An agreement between two or more Members, if in
writing and signed by the parties thereto, may provide that in exercising any
voting rights, the Membership Interest held by them shall be voted as therein
provided, or as they may agree, or as determined in accordance with a procedure
agreed upon by them.


5.8           Disagreement between Members.   As to any matter requiring a
Membership vote, if the Members are unable to agree on such matter, either
Member shall have the right to submit the matter to mediation  and thereafter by
arbitration as provided in Sections 11.11 and 11.12 below.
 
ARTICLE VI
Capital Contributions and Capital Accounts
 
8

--------------------------------------------------------------------------------


 
6.1           Initial Capital Contributions. On the date hereof, each Member
shall contribute to the Company as its Initial Capital Contribution, cash equal
to the amount set forth in Exhibit B to this Operating Agreement , or an
equivalent amount in other assets, approved as to value and type of asset by the
Managers, and when so accepted by the Managers,  the Members agree that such
Capital Contribution has the value set forth on Exhibit B.


6.2           Additional Contributions.  Any additionally required contributions
shall be in accordance with Section 6.8 of this Agreement.


6.3           Capital Accounts.  The Company shall establish and maintain a
Capital Account for each Member.  Each Member's Capital Account shall be in
amounts equal to the Member’s Initial Capital Contributions.  Each Members
Capital Account shall be increased by the value of each Capital Contribution
made by the Member, allocations to such Member of the Net Profits and any other
allocations to such Member of income pursuant to the Code.  Each Member's
Capital Account will be decreased by the value of each Distribution made to the
Member by the Company, allocations to such Member of Net Losses and other
allocations to such Member pursuant to the Code.


6.4           Adjustments to Capital Accounts.


(a)           Except as otherwise provided in this Agreement, the Managers, may,
in his, her or their discretion, adjust the Capital Accounts to reflect a
revaluation of the Company's assets upon the occurrence of any of the following
events:


(i)           a Capital Contribution by a new or existing Member as
consideration for the issuance of an Interest;
(ii)           the distribution of cash or other property by the Company to a
retiring or continuing Member as consideration for the repurchase or redemption
of an Interest; or


(iii)           events described in Treas. Reg. Section 1.704-1(b)(2)(iv)(f).


(b)           Any adjustment pursuant to Section 6.4 (a) shall be based on the
fair market value of Company property on the date of adjustment, and shall
reflect the manner in which the unrealized income, gain, loss or deduction
inherent in the property, not previously reflected in Capital Accounts, would be
allocated among the Members’ Interests if there were a taxable disposition of
the property for fair market value on that date.


(c)           If the Book Value of a Company asset differs from the adjusted tax
basis of that asset, the Capital Accounts shall be adjusted in accordance with
Treas. Reg. Section 1.704-1(b)(2)(iv)(g) for allocations of depreciation,
depletion, amortization and gain or loss computed for book purposes rather than
tax purposes.
 
(d)           If there is any basis adjustment pursuant to an election under
Code Section 754, the Capital Accounts shall be adjusted to the extent required
by Treas. Reg. Section 1.704-1(b)(2)(iv)(m).


6.5           Withdrawal or Reduction of Capital Contributions.   A Member shall
not receive from the Company any portion of a Capital Contribution until all
indebtedness and liabilities of the Company, (except any indebtedness,
liabilities and obligations to Members on account of their Capital
Contributions), have been paid or there remains property of the Company, in the
sole discretion of the Managers, sufficient to pay them. A Member, irrespective
of the nature of the Capital Contribution of such Member, has only the right to
demand and receive cash in return for such Capital Contribution.


6.6           Transfer of Interest.  If a Member’s Interest is Transferred as
permitted by this Agreement, the Transferee shall succeed to the Capital Account
of the Transferor to the extent the Capital Account relates to the Transferred
Interest in accordance with Treas. Reg. Section 1.704-1(b)(2)(iv)(l).
 
 
9

--------------------------------------------------------------------------------


 
6.7           Modifications.  The manner in which Capital Accounts are to be
maintained pursuant to this Section is intended to comply with the requirements
of Section 704(b) of the Code.  If in the opinion of the Managers the manner in
which Capital Accounts are to be maintained pursuant to this Agreement should be
modified to comply with Section 704(b) of the Code, then the method in which
Capital Accounts are maintained shall be so modified; provided, however, that
any change in the manner of maintaining Capital Accounts shall not materially
alter the economic agreement between or among the Members.


6.8           Calls for Additional Capital Contribution.
 
           It is possible that the Company may require additional Capital
Contributions from each Member from time to time.  In the event that the
Managers deem that an additional Capital Contribution by the Members is
necessary, the following procedure shall be followed:


(a)           The Company shall mail, by certified U.S. mail, return receipt
requested, a notice to each Member requiring that Member to participate in the
Call for Additional Capital Contribution.


(b)           Each Member shall be given the time specified in the notice, each
Member must tender his/her/its required funds to the Company by either
personally tendering said funds to the Managers, or by mailing to the Company
said funds, by bank or certified check only, by certified U.S. mail, return
receipt requested, by the expiration of said time period.


(c)           In the event that a Member shall not participate in said Call for
Additional Capital Contribution, the Manager shall give the non-participating
member (the “Delinquent Member”) a notice of failure to perform the applicable
commitment to participate (the “Commitment”).  If the Delinquent Member fails to
perform the Commitment (including the payment of any costs associated with the
failure and interest at the prime rate published in the Wall Street Journal on
the last day that the Delinquent Member is required to perform the Commitment if
a business day, or the next business day if the last day was not a business day,
plus 3%, but not to exceed the maximum legal interest rate in the State of New
York) within ten (10) days of the giving of such notice, the other Member may
take such action as they deem appropriate, including but not limited to the
following:


           (i)           Enforcing the Commitment in any State or Federal Court
having jurisdiction of the subject matter located in Monroe County, State of New
York. Each Member expressly agrees to the jurisdiction of such Courts but only
for purposes of such enforcement.


(ii)           The non-Delinquent Member may make an Additional Capital
Contribution to the Company in an amount up to such non-Delinquent Member's
Interest (in proportion to the relative Interests of the non-Delinquent Members,
or such other proportion as may be agreed upon by such non-Delinquent Members)
of the defaulted amount of the Commitment, in which event (a) the Interest of
such non-Delinquent Members shall be increased to the Interest which equals such
non-Delinquent Member's total Capital Contributions divided by the Capital
Contributions of all Members to date, and (b) the Interest of the Defaulting
Member shall be correspondingly decreased.


(d)           The Company may borrow monies, from itself or any other party or
parties, in lieu of requiring Additional Capital Contributions from the Members,
in such amount as the Managers deem necessary and upon such terms and conditions
that the Managers deem appropriate.


6.9           Loans.           Any Member may, but is not obligated to, loan or
cause to be loaned to the Company such additional sums as the Managers deem
appropriate and necessary for the conduct of the Company’s business.  Loans made
to the Company shall be upon such terms and for such maturities, as the Managers
deem appropriate.  Any loans and interest thereon may be payable from borrowing,
cash revenues and reserves, and shall immediately become due and payable upon
the sale, exchange or other disposition of all or substantially all of the
Company’s property or any voluntary or involuntary conversion of the Company’s
property or a casualty or taking in condemnation affecting the Company’s
property, prior to any distributions of Capital Items to the Members.
 
10

--------------------------------------------------------------------------------



 
ARTICLE VII
Allocations and Distributions


7.1           Allocations of Profits and Losses.  The Net Profits and the Net
Losses for each Fiscal Year shall be allocated to each Member in proportion to
their respective Membership Interests.  Special allocations of Net Profit or Net
Loss may be made to one or more Members if approved by a Majority in Interest of
the Members.


7.2           Distributions.


(a)           The Managers may from time to time, but not less than annually,
make Distributions to the Members.  All Distributions shall be made to the
Members pro rata in proportion to their Membership Interests and the time the
Interest was held during the fiscal year of distribution as of the record date
set for such Distribution. Cash Available for Distribution shall be determined
in accordance with the provisions of Section 1.11 above. Notwithstanding the
foregoing, for every sale of a checklist board by the Company, there shall be a
Sixty Dollar ($60.00) distribution made to each to Member, which shall be made
no later than the tenth day of each month.


(b)           From time to time, the Managers, may cause the Company to make
special Distributions of Cash Available for Distribution to be made to one or
more Members, provided such special Distribution has been approved in advance by
the unanimous vote or consent of the Members.


(c)           Notwithstanding anything to the contrary contained herein,
Distributions made in connection with the dissolution of the Company, including
Distributions of Proceeds of Capital Transactions made in connection with the
dissolution of the Company shall be made in accordance with Section 11.2 of this
Agreement.


7.3           Proceeds.  Proceeds from Capital Transactions shall be applied as
follows: first, to the payment of costs and expenses incurred in connection with
the Capital Transaction, then to the payment of debts of the Company then due
and outstanding, then to the Members in proportion to their Membership Interests
as of the record date of such Capital Transaction.


7.4           Limitation on Distributions.  No distribution shall be declared
and paid (a) unless, after giving effect thereto, the assets of the Company
exceed the Company's liabilities and (b) do not violate the provisions of any
Agreement to which the Company is a party.


7.5           Interest on and Return of Capital Contributions.  No Member shall
be entitled to interest on his, her or its Capital Contribution or to a return
of his, her or its Capital Contribution, except as specifically set forth in
this Agreement.


7.6           Accounting Period.  The accounting period of the Company shall be
the Fiscal Year.


7.7           Offset.  The Company may offset all amounts owing to the Company
by a Member against any Distribution to be made to such Member.


7.8           Minimum Gain.


(a)           Nonrecourse Deductions.  Company Nonrecourse Deductions shall be
allocated to the Capital Accounts as set forth in Section 6.3.  Member
Nonrecourse Deductions shall be allocated to the Member that bears the economic
risk of loss with respect to the debt to which such Member Nonrecourse Deduction
is attributable.


(b)           Distributions of Nonrecourse Financing Proceeds.  If the Company
makes a distribution to the Members that is allocable to the proceeds of any
nonrecourse liability of the Company, or of any other entity in which the
Company has an interest, such distribution shall be allocable to an increase in
Company Minimum Gain as provided in Treas. Reg. Sections  1.704-2(h) and (i)(6).


11

--------------------------------------------------------------------------------


 
(c)           Company Minimum Gain.  Each Member's share of Company Minimum Gain
shall be determined as provided in Treas. Reg. Sections 1.704-2(g) and (i)(5).


(d)           Minimum Gain Chargeback.  If there is a net decrease in Company
Minimum Gain for a Fiscal Year, items of Company income and gain shall be
allocated to the Capital Accounts as provided in Treas. Reg. Section
1.704-2(f).  Notwithstanding the foregoing, to the extent such net decrease is
attributable to a Member Nonrecourse Debt, then any Member with a share of the
minimum gain attributable to such debt shall be allocated items of income and
gain as provided in Treas. Reg. Section 1.704-2(i)(4).


7.9           Regulatory Allocations.  The allocations set forth in Sections 7.6
and 7.7  (the "Regulatory Allocations") are intended to comply with certain
requirements of Treas. Reg. Sections 1.704-1(b) and 1.704-2.  The Regulatory
Allocations might not be consistent with the manner in which the Members intend
to divide Company distributions.  Accordingly, the Managers are hereby
authorized to allocate other items of income, gain, loss, and deduction among
the Members so as, to the extent possible, to prevent the Regulatory Allocations
from causing the manner in which Company distributions will be divided between
the Members pursuant to this Operating Agreement to be different from the
division intended by the Members.  In general, the Members anticipate that this
will be accomplished by specially allocating other items of Company income,
gain, loss and deduction among the Members so that, to the extent possible, the
net amount of the Regulatory Allocations and such other items to each Member
shall be equal to the net amount that would have been allocated to each such
Member if the Regulatory Allocations had not been required.


7.10           Allocation of Nonrecourse Liabilities.  For purposes of Treas.
Reg. Section 1.752-3(a), the Members' interests in Net Profits shall be their
respective Interests.


7.11           Distributions In Kind.  All distributions of Company property in
kind shall be valued at their fair market value as of the date of distribution,
and the amount of any gain or loss that would be realized by the Company if it
were to sell such property at such fair market value shall be allocated to the
Members in accordance with Section 7.1.




ARTICLE VIII
Taxes


8.1           Tax Returns.  The Managers shall cause to be prepared and filed
all necessary federal and state income tax returns for the Company.  Each Member
shall furnish to the Managers all pertinent information in its possession
relating to Company operations that is necessary to enable the Company's income
tax returns to be prepared and filed.


8.2           Tax Elections.  The Company shall make the following elections on
the appropriate tax returns:(a)To adopt the calendar year as the Fiscal Year;


(b)           To adopt the cash method of accounting and keep the Company's
books and records on the income tax method;


(c)            If a Distribution as described in Section 734 of the Code occurs
or if a Transfer of a Membership Interest described in Section 743 of the Code
occurs, upon the written request of any Member, to elect to adjust the basis of
the property of the Company pursuant to Section 754 of the Code;


(d)           To elect to amortize the organizational expenses of the Company
and the start-up expenditures of the Company under Section 195 of the Code
ratably over a period of sixty (60) months as permitted by Section 709(b) of the
Code; and
 
 
12

--------------------------------------------------------------------------------



 
(e)           Any other election that the Managers may deem appropriate and in
the best interests of the Members.


Neither the Company nor any Member may make an election for the Company to be
excluded from the application of Subchapter K of Chapter 1 of subtitle A of the
Code or any similar provisions of applicable state law, and no provisions of
this Operating Agreement shall be interpreted to authorize any such election.


8.3           Tax Matters Partner.  NaturalNano, Inc, is designated to be the
"tax matters partner" of the Company pursuant to Section 6231 (a)(7) of the
Code. The tax matters partner shall take any action as may be necessary to cause
each other Member to become a "notice partner" within the meaning of Section
6223 of the Code.


ARTICLE IX
Transferability


9.1           General Prohibition on Transfers.  Except as set forth in this
Article IX, or otherwise expressly provided in this Agreement, no Member shall
withdraw from membership in the Company, and no person shall give, sell, assign,
pledge, hypothecate, exchange or otherwise Transfer to another Person any
Membership Interest or any part thereof or make any other direct or indirect
Transfer.  Any Transfer or attempt to Transfer any Membership Interest or any
part thereof in violation of the terms of this Article IX shall be void and of
no force or effect.


9.2           Expulsion.  A Member may be expelled from Membership upon the
unanimous vote of the other Members, but only if the Member or its officers,
directors of shareholders has been convicted of a crime involving fraudulent or
illegal actions relating to the business of the Company.


9.3           Intentionally Omitted




9.4           Permitted Transfers.  A Person may only Transfer their Membership
Interest if (a) such Transfer is approved by the unanimous vote or consent of
the remaining Members; (b) such Transfer is in the form of a sale in accordance
with the terms of Sections 9.7, 9.8 and 9.9 below and such disposition occurs
after the second anniversary date of the date hereof; or (c) such Transfer is
made to an Affiliate but is not a pledge, hypothecation or other Transfer
intended as security.  Except for the case of a permitted Transfer to an
Affiliate of a Member or a purchase by a Member, pursuant to Section 9.7, 9.8
and 9.9 below, a Transferee of any Membership Interests shall not have any right
to be admitted as a Member of the Company unless and until admitted in
accordance with Section 9.6 of this Agreement, and for the purposes of any votes
of the Members, such Membership Interests shall be deemed not outstanding unless
and until the Transferee is so admitted.  In the case of a Transfer to a Member
pursuant to Section 9.7, 9.8 and 9.9 below or a Transfer to an Affiliate of a
Member, the Transferee shall be admitted as a Member upon compliance with
Sections 9.6 (a)(b)(c) and (e) of this Agreement, without the necessity of
Member approval.


9.5           Additional Requirements for Transfer.   In addition to Section 9.2
above, a Transfer of Membership Interest shall only be effective if all of the
following requirements are met:


(a)           The Transferee is a resident of the United States and otherwise
not a tax-exempt entity under §168(h) of the Code;


(b)           The Transferee executes a statement that he or she is acquiring
such Interest or such part thereof for his own account for investment and not
with a view to distribution, fractionalization or resale thereof and any other
representations reasonably requested by counsel to the Company; and
(c)           Such Transfer would not result in the termination of the Company
(within the meaning of §708(b) of the Code) or termination of its status as a
partnership under the Code.


9.6           Requirements for Admission. No Transferee of the whole or a
portion of a Member’s Interest or other Interest Holder shall have the right to
become a Member unless and until all of the following conditions are satisfied:


(a)            A duly executed and acknowledged written instrument of transfer
approved by the Managers has been filed with the Company setting forth:
 
13

--------------------------------------------------------------------------------



 
(i)           The intention of the Transferee to be admitted as a Member;


(ii)           The notice address of the Transferee; and


(iii)           The amount of Interest transferred by the Transferor to the
Transferee.


(b)           The Transferee executes and acknowledges, and causes such other
Persons to execute and acknowledge, such other instruments and provide such
other evidence as the Managers may reasonably deem necessary or desirable to
effect such admission, including without limitation, the written acceptance and
adoption by the Transferee of the provisions of this Operating Agreement
including a representation and warranty that the representations and warranties
in Section 9.5 are true and correct with respect to the Transferee.


(c)           The admission is approved by the vote or consent of a Majority in
Interest of the Members other than the Transferor.
 
9.7           Offer to Acquire.  If after the second anniversary of the date
hereof,a Member desires to sell a Membership Interest to another Person which is
not affiliated with such Member such Member shall obtain from such Person a bona
fide written offer to purchase such Membership Interest, stating the terms and
conditions upon which the purchase is to be made.  Such Member shall give
written notification to the other Members ofits intention to sell such
Membership Interest and a copy of such bona fide written offer.  No Member shall
have the right to offer /its Membership Interest pursuant to this Section 9.7
until after a date two (2) years from the date hereof.


9.8           Right of First Refusal.  Each Member other than the Selling
Member, on a basis pro rata to the Membership Interests of each Member
exercising his, her or its right of first refusal, shall have the right to
exercise a right of first refusal to purchase all (but not less than all) of the
Membership Interest proposed to be sold by the Selling Member under Section 9.7
hereof upon the same terms and conditions as stated in the bona fide written
offer by giving written notification to the Selling Member of his, her or its
intention to do so within thirty (30) days after receiving written notice from
the Selling Member.  The failure of any Member to so notify the Selling Member
of a desire to exercise such right of first refusal, or of its desire to have
the Company exercise such right, within such thirty (30) day period shall result
in the termination of such right of first refusal and the Selling Member shall
be entitled to consummate the sale of his, her or its Membership Interest with
respect to which such right of first refusal has not been exercised to the
Person offering to do so pursuant to the bona fide written offer.  If the
Selling Member does not sell his, her or its Membership Interest within thirty
(30) days after receiving the right to do so, his, her or its right to do so
terminates and the terms and conditions of this Section shall again be in
effect.


9.9           Closing.  If any Member gives written notice to the Selling Member
of his, her or its desire, or the desire of the Company, to exercise such right
of first refusal under Section 9.8 hereof and to purchase all of the Selling
Member's Interest upon the same terms and conditions as are stated in the
written offer, such Member shall have the right to designate the time, date and
place of closing within ninety (90) days after receipt of written notification
from the Selling Member of the bona fide offer.  If the Member who gives notice
of such intent to purchase fails to close within such ninety (90) day period, or
if no Member gives notice under Section 9.8 of his/her/its intent to purchase,
then the Selling Member may sell its interest, upon the terms and conditions set
forth in such offer, for a period of ninety (90) days, free of the right of
first refusal.  If Selling Member fails to close such purchase and sale within
the ninety (90) day period, the provisions of Section 9.7 shall again apply to
such Selling Member’s Interest.


9.10           Effective Date.  Any sale of a Membership Interest or admission
of a Member pursuant to this Section shall be deemed effective as of the last
day of the calendar month in which such sale or admission occurs.


14

--------------------------------------------------------------------------------


 
ARTICLE X
Dissolution


10.1           Dissolution.  The Company shall be dissolved and its affairs
shall be wound up on the following:
(a)           The latest date on which the Company is to dissolve, if any, as
set forth in the Articles of Organization;


(b)           The unanimous vote or written consent of all of the Members; or


(c)           The bankruptcy, death, dissolution, expulsion, incapacity or
suffering a withdrawal event or the withdrawal of any Member or the occurrence
of any other event that terminates the continued membership of any Member,
unless within one hundred eighty (180) days after such event the Company is
continued by the vote or written consent of a majority of Interest of all of the
remaining Members.


10.2           Winding Up.  Upon the dissolution of the Company, the Managers
may, in the name of and for and on behalf of the Company, prosecute and defend
suits, whether civil, criminal or administrative, sell and close the Company's
business, dispose of and convey the Company's property, discharge the Company's
liabilities and distribute to the Members any remaining assets of the Company,
all without affecting the liability of the Members.  Upon winding up of the
Company, the assets shall be distributed as follows:


(a)           First to creditors, including any Member who is a creditor, to the
extent permitted by law, in satisfaction of liabilities of the Company, whether
by payment or by establishment of adequate reserves, other than liabilities for
distributions to Members under Section 507 or Section 509 of the New York Act;
(b)           Second to Members and former Members in satisfaction of
liabilities for Distributions under Section 507 or Section 509 of the New York
Act; and


(c)           Third to Members having positive Capital Account balances in
proportion to such balances until their respective Capital Account balances are
reduced to zero; and


(d)           Fourth to Members in proportion to their respective Membership
Interests.


10.3           Articles of Dissolution.  Within ninety (90) days following the
dissolution and the commencement of winding up of the Company, or at any time
there are no Members, Articles of Dissolution shall be filed with the New York
Secretary of State pursuant to the New York Act.


10.4           Deficit Capital Account.  Upon a liquidation of the Company
within the meaning of Section 1.704-1(b)(2)(ii)(g) of the Treasury Regulations,
if any Member has a Negative Capital Account (after giving effect to all
contributions, distributions, allocations and other adjustments for all Fiscal
Years, including the Fiscal Year in which such liquidation occurs), the Member
shall have no obligation to make any Capital Contribution, and the negative
balance of any Capital Account shall not be considered a debt owed by the Member
to the Company or to any other Person for any purpose.


10.5           Nonrecourse to Other Members.  Except as provided by applicable
law or as expressly provided in this Agreement, upon dissolution, each Member
shall receive a return of his, her or its Capital Contribution solely from the
assets of the Company.  If the assets of the Company remaining after the payment
or discharge of the debts and liabilities of the Company are insufficient to
return any Capital Contribution of any Member, such Member shall have no
recourse against any other Member.


10.6           Termination.   Upon completion of the dissolution, winding up,
liquidation, and distribution of the assets of the Company, the Company shall be
deemed terminated.
 
15

--------------------------------------------------------------------------------



 
ARTICLE XI
General Provisions


11.1           Notices.  Any notice, demand or other communication required or
permitted to be given pursuant to this Operating Agreement shall have been
sufficiently given for all purposes if (a) delivered personally to the party or
to an executive officer of the party to whom such notice, demand or other
communication is directed, or (b) sent by registered or certified mail, postage
prepaid, addressed to the Member of the Company at his, her or its address set
forth in this Agreement.  Except as otherwise provided in this Operating
Agreement, any such notice shall be deemed to be given three business days after
the date on which it was deposited in a regularly maintained receptacle for the
deposit of United States mail, addressed and sent as set forth in this
Section.  In the event that a Member shall change his address, the Member shall
be solely responsible to notify the Company of the change in address, and in the
event that the member fails to notify the Company of said change, the Company
shall not be liable to any Member for lack of reception of a Notice of any
Company action, meeting or other event.


11.2           Amendments.  This Operating Agreement contains the entire
agreement among the Members with respect to the subject matter of this
Agreement, and supersedes each course of conduct previously pursued or
acquiesced in, and each oral agreement and representation previously made, by
the Members with respect thereto, whether or not relied or acted upon.  No
course of performance or other conduct subsequently pursued or acquiesced in,
and no oral agreement or representation subsequently made, by the Members,
whether or not relied or acted upon, shall amend this Operating Agreement or
impair or otherwise affect any Member's obligations pursuant to this Operating
Agreement or any rights and remedies of a Member pursuant to this Operating
Agreement.  This Amended and Restated Operating Agreement may be amended only by
a written Amendment executed and delivered by all of the Members and any other
Person who is then a member of the Company.


11.3           Construction.  Whenever a singular number is used in this
Operating Agreement and when required by the context, the same shall include the
plural and vice versa, and the masculine gender shall include the feminine and
neuter genders and vice versa.


11.4           Headings.  The headings used in this Operating Agreement are for
convenience only and shall not be used to interpret or construe any provision of
this Operating Agreement.


11.5           Waiver.  No failure of a Member to exercise, and no delay by a
Member in exercising, any right or remedy under this Operating Agreement shall
constitute a waiver of such right or remedy.  No waiver by a Member of any such
right or remedy under this Operating Agreement shall be effective unless made in
a writing duly executed by all Members and specifically referring to each such
right or remedy being waived.


11.6           Severability.  Whenever possible, each provision of this
Operating Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law.  However, if any provision of this Operating
Agreement shall be prohibited by or invalid under such law, it shall be deemed
modified to conform to the minimum requirements of such law or, if for any
reason it is not deemed so modified, it shall be prohibited or invalid only to
the extent of such prohibition or invalidity without the remainder thereof or
any other such provision being prohibited or invalid.


11.7           Binding.  This Operating Agreement shall be binding upon and
inure to the benefit of all Membersand each of the successors and Transferees of
the Members as Interest Holders only as permitted in accordance with the terms
of this Agreement .


11.8           Counterparts.  This Operating Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument.


11.9           Governing Law.  This Operating Agreement shall be governed by,
and interpreted and construed in accordance with, the laws of the State of New
York, without regard to principles of conflict of laws.
 
16

--------------------------------------------------------------------------------



 
11.10           No Third Party Beneficiary.   The covenants, obligations and
rights set forth in this Operating Agreement are not intended to benefit any
creditor of the Company or any other third Person and no such creditor or other
third Person shall, under any circumstances, have any right to compel any
actions or payments by the Manager and/or the Members or shall, by reason of any
provision contained herein, be entitled to make any claim in respect of any
debt, liability, obligation or otherwise against the Company or any Member.


11.11           Mediation.  Unless otherwise specifically provided for in this
Agreement, any disagreement between the Members as provided in Section 5.8
above, or any other claim or controversy arising out of or relating to this
Agreement, or to the interpretation, breach or enforcement of this Agreement,
which is not resolved through negotiation shall be settled by mediation in
accordance with the current Commercial Mediation Rules of the American
Arbitration Association before resorting to arbitration, litigation, or some
other dispute resolution procedure.  The costs of mediation shall be shared
equally by the parties to the dispute.  Mediation shall be required prior to the
submission of any of the foregoing to arbitration.
 
11.12           Arbitration.         Unless otherwise specifically provided for
in this Agreement, any disagreement between the Members as provided in Section
5.8 above or any other claim or controversy arising out of or relating to this
Agreement, or to the interpretation, breach or enforcement of this Agreement,
which is not resolved through negotiation or mediation, shall be submitted to an
arbitrator and settled by arbitration in the City of Rochester, New York.  The
arbitration shall be conducted in accordance with the rules then in effect of
the American Arbitration Association.  The arbitrator shall be independent and
shall have no prior affiliation with the company or any Member.  Any award made
by the arbitrator shall be final, binding and conclusive on all members for all
purposes and judgment may be entered thereon in any court having
jurisdiction.  The costs of the arbitration, including reasonable counsel fees
and disbursements, of any Member who prevails shall be borne by the
non-prevailing Member.


SIGNATURE PAGE FOLLOWS




17

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the individuals and entities signing this Amended and
Restated Operating Agreement below conclusively evidence their agreement to the
terms and conditions of this Agreement by so signing this Agreement.


WORLDWIDE MEDICAL SOLUTIONS, LLC




By /s/ Richard M. Popovic
     Richard M. Popovic, Sole Member






NATURALNANO, INC.






By:/s/ James Wemett
     James Wemett, President
 


18

--------------------------------------------------------------------------------


 
 
EXHIBIT A


Managers






James Wemett
Richard M. Popovic




 


19

--------------------------------------------------------------------------------






EXHIBIT B


Members


Name           
Address
Membership
Interest
Capital
Contribution
Membership
Date
                   
NaturalNano, Inc.
832 Emerson St.
51%
   
 
Rochester, NY 14613
                         
WorldWide Medical  Solutions, LLC
17 Schoen Place
49%
   
 
Pittsford, NY 14534
     



 